—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered February 6, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that the evidence against him was legally insufficient to sustain the jury’s verdict. However, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
To the extent that the defendant’s claim of ineffective assistance of counsel is premised upon his attorney’s alleged failure to properly advise him with respect to his right to testify and preventing him from so testifying, such claim involves matters which are dehors the record and are not properly presented on direct appeal (see, People v Martin, 271 AD2d 459). The claim is otherwise without merit, as the record establishes that trial counsel rendered meaningful representation to the defendant at all stages of the proceedings (see, People v Flores, 84 NY2d 184; People v Martin, supra, at 460).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Ritter, J. P., Friedmann, H. Miller and Crane, JJ., concur.